DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a processor for realizing the steps in the method according to claim 1 when executing the computer executable instructions.”.  This claim appears to be nothing more than a memory and processor with intended use language (non-patentable weight).  
The Examiner recommends “a processor to process the instructions: ” followed by the body of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Official Gazette Notice 1351 OG 212 dated February 23, 2010, http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 states, 
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.”
“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.”
Claim 9 recites a “computer-readable storage medium”, but has no explicit definition.  This terms BRI may include non-statutory embodiments.  The Examiner suggests Applicant amend the claim to include the term "non-transitory", such as "A non-transitory computer-readable storage medium".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang (2020/0058126).
Wang discloses 8. An automatic pancreas CT segmentation system based on a saliency-aware densely connected dilated convolutional neural network, comprising: a memory for storing computer executable instructions; and a processor for realizing the steps in the method according to claim1 when executing the computer executable instructions. (Wang, paragraph 5, 35, 52 , “[0005] The present disclosure describes a method for image segmentation. The method includes receiving, by a computer comprising a memory storing instructions and a processor in communication with the memory,”; “[0035] The present disclosure may be particularly applied to different types of images by imaging various types of human tissues or organs to perform ROI identification and ROI mask generation and image segmentation, for example, including but not limited to, brain segmentation, pancreas segmentation, lung segmentation, or prostate segmentation.”;” [0052] Segmentation of images and/or target object (e.g., lesion) detection may be performed by a computer using a model developed using deep neural network-based machine learning algorithms. For example, a model may be based on Fully Convolutional Network (FCN), Deep Convolutional Neural Networks (DCNN), U-net, or V-Net. Hereinafter, the term “FCN” is used in generally refer to any CNN-based model.”; where any processor would be capable of implementing the method of claim 1)

Allowable Subject Matter
Claims 1-7 are allowed.
With respect to claims 1-7, the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662